DETAILED ACTION
1.	This action is responsive to the communication filed on August 31, 2020.  Claims 1-21 are pending.  At this time, claims 1-21 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10, 764, 753 B2.  Although the conflicting claims are not identical, they are not patentably distinct from the two inventions have similar subject matter, especially, U.S. Patent No. 10, 764, 753 B2 discussed Systems according to one or more embodiments are provided for an aircraft flight crew secure communication path to multiple aircraft data domains. In one example, a system includes one or more data interface devices configured to communicate data. A power module is configured to provide power to the one or more data interface devices, and a switch coupled between the power module and each of the one or more data interface devices is configured to selectively provide power from the power module to at least one of the one or more data interface devices. A data transceiver is configured to couple to an external communication device, and a controller coupled between the one or more data interface devices and the data transceiver is configured to provide a data communication path between the selectively powered data interface device and the data transceiver for the external communication device. 
Similarly, the instant application (US 2020/0396602 A1) discloses an aircraft interface device comprising two or more data interface devices, an external data transceiver, a power module, a domain switch, and a controller is disclosed. The two or more data interface devices communicate data, the external data transceiver communicate to an external communication device, and the power module provides power to the two or more data interface devices and the external data transceiver. The two or more data interface devices comprise a first data interface device that communicates with avionics equipment when the first data interface device is powered and a second data interface device that communicates with non-avionics equipment when the second data interface device is powered. The domain switch selectively provides power from the power module to at least one of the two or more data interface devices. The controller provides a data communication path between the selectively powered data interface device and the external data transceiver for the external communication device.  
Allowable Subject Matter
4.	Claims 1-21 would be allowable if a Terminal Disclaimer (preferred an electronic Terminal Disclaimer) would be filed with the next amendment.
Information Disclosure Statement

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Corder; David A. et al. (US 7338010 B2) discloses Air-launchable aircraft and method of use (see Title).
b.	Baumgarten; William J. et al. (US 9334063 B2) discloses Aircraft avionics tablet interface module (see Title).
c.	Macrae; James et al. (US 8957791 B2) discloses Aircraft interface (see Title).
d.	Baumgarten; William J. et al. (US 20160244180 A1) discloses Aircraft Avionics Tablet Interface Module (see Title).
e.	Funderburk; Jason et al. (US 20060143661 A1) discloses Aircraft in-flight entertainment system including a distributed digital radio service and associated methods (see Title).
f.	Tillotson; Brian J. et al. (US 8672258 B1) discloses Power transmission for aircraft flight testing (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
December 4, 2021